Name: 2008/591/EC: Commission Decision of 30 June 2008 on the Ecodesign Consultation Forum (Text with EEA relevance)
 Type: Decision
 Subject Matter: energy policy;  EU institutions and European civil service;  marketing
 Date Published: 2008-07-18

 18.7.2008 EN Official Journal of the European Union L 190/22 COMMISSION DECISION of 30 June 2008 on the Ecodesign Consultation Forum (Text with EEA relevance) (2008/591/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/32/EC of the European Parliament and of the Council of 6 July 2005, establishing a framework for the setting of eco-design requirements for energy-using products (EuP) and amending Council Directive 92/42/EEC and Directives 96/57/EC and 2000/55/EC of the European Parliament and of the Council (1), and in particular Article 18 thereof, Whereas: (1) In accordance with Article 18 of Directive 2005/32/EC, the Commission should ensure that in the conduct of its activities it observes, in respect of each implementing measure, a balanced participation of Member States and interested parties. (2) Directive 2005/32/EC provides that those parties should meet in a Consultation Forum. It is therefore necessary to define the tasks and the structure of that Consultation Forum. (3) The Consultation Forum should assist the Commission to establish a working plan, and contribute to defining and reviewing implementing measures, to examining the effectiveness of the established market surveillance mechanisms, and to assessing voluntary agreements and other self-regulation measures. (4) The Consultation Forum should be composed of Member States' representatives and the interested parties concerned with the product or product group in question, such as industry, including SMEs and craft industry, trade unions, traders, retailers, importers, environmental protection groups and consumer organisations. (5) Rules on disclosure of information by members of the Consultation Forum should be provided for, without prejudice to the rules on security annexed to the Commission's Rules of Procedure by Decision 2001/844/EC, ECSC, Euratom (2). (6) Personal data relating to members of the Consultation Forum should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3), HAS DECIDED AS FOLLOWS: Article 1 Tasks The tasks of the members of the Ecodesign Consultation Forum, hereinafter referred to as the Forum, shall be to give opinions in relation to the elaboration and the amendment of the working plan referred to in Article 16(1) of Directive 2005/32/EC and to advise the Commission on questions related to the implementation of Directive 2005/32/EC as provided for in Articles 16(2), 18 and 23 thereof. Article 2 Consultation The Commission may consult the Forum on any matter relating to the implementation of Directive 2005/32/EC. Article 3 Membership 1. The members of the Forum shall be appointed by the Commission from interested parties concerned with the product or product group in question and who have responded to the call for applications. 2. The Forum shall comprise up to 60 members composed as follows: (a) one representative from each Member State; (b) one representative from each European Economic Area Member State; (c) up to 30 representatives of interested parties as referred to in Article 18 of Directive 2005/32/EC. 3. Each member shall designate the person representing it at the Forum meetings on the basis of his or her competence and experience in the area dealt with. 4. Members of the Forum are appointed for a three-year renewable term of office and shall remain in office until they are replaced in accordance with paragraph 3 or their term of office ends. 5. Members may be replaced for the remainder of their term of office in any of the following cases: (a) where the member resigns; (b) where the member is no longer capable of contributing effectively to the Forum's deliberations; (c) where the member does not comply with Article 287 of the Treaty. 6. The list of members and any subsequent amendments to that list shall be published on the Internet sites of the Enterprise and Industry Directorate General and the Transport and Energy Directorate General and in the Commission's Register of Expert Groups. Article 4 Operation 1. The Forum shall be chaired by a representative of the Commission. 2. In agreement with the Chair, sub-groups may be set up to examine specific questions under terms of reference established by the Forum. Such sub-groups shall be dissolved as soon as their mandates are fulfilled. 3. The Chair may invite experts or observers with specific competence on a subject on the agenda to participate in the Forum's or sub-group's deliberations if this is necessary or useful. 4. Information obtained by participating in the deliberations of the Forum or of a sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 5. The Forum and its sub-groups shall normally meet on the Commission's premises in accordance with the procedures and schedule established by it. The Commission shall provide secretarial services. Other Commission officials with an interest in the proceedings may attend the meetings of the Forum and its sub-groups. 6. The rules of procedure for the Forum are set out in the Annex. 7. The Commission may publish, or place on the Internet, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the Forum. Article 5 Reimbursement of expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for one representative per Member State and technical experts invited according to Article 4(3) in connection with the Forum's activities in accordance with the Commission's rules on the compensation of external experts. The members of the Forum, experts and observers shall not be remunerated for the services they render. Meeting expenses shall be reimbursed within the limits of the annual budget allocated to the Forum by the competent Commission department. Done at Brussels, 30 June 2008. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 191, 22.7.2005, p. 29. Directive as amended by Directive 2008/28/EC (OJ L 81, 20.3.2008, p. 48). (2) OJ L 317, 3.12.2001, p. 1. Decision as last amended by Decision 2006/548/EC, Euratom (OJ L 215, 5.8.2006, p. 38). (3) OJ L 8, 12.1.2001, p. 1. ANNEX Rules of procedure of the Ecodesign Consultation Forum THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Directive 2005/32/EC and in particular Article 18 thereof, Having regard to the standard rules of procedure published by the Commission, HAS ADOPTED THE FOLLOWING RULES OF PROCEDURE: Article 1 Convening a meeting 1. Meetings of the Forum are convened by the Chair. 2. Joint meetings of the Forum with other groups may be convened to discuss matters falling within their respective areas of responsibility. Article 2 Agenda 1. The Chair shall draw up the agenda and submit it to the Forum. 2. The agenda shall make a distinction between: (a) consultation of the interested parties in the Forum on:  the elaboration and the amendment of the working plan, in accordance with Article 16(1) of Directive 2005/32/EC,  the definition and review of implementing measures, in accordance with Articles 16(2) and 18 of Directive 2005/32/EC,  the examination of the effectiveness of the established market surveillance mechanisms, in accordance with Article 18 of Directive 2005/32/EC,  the assessment of voluntary agreements and other self-regulation measures, in accordance with Article 18 of Directive 2005/32/EC,  the review of the effectiveness of the Directive and of its implementing measures, the threshold for implementing measures, market surveillance mechanisms and any relevant self-regulation stimulated, in accordance with Article 23 of Directive 2005/32/EC; (b) other issues put to the Forum for information or a simple exchange of views, either on the Chair's initiative, or at the written request of a member of the Forum, subject to the Chair's acceptance. 3. The agenda shall be adopted by the Forum at the start of the meeting. Article 3 Forwarding of documents to members of the Forum 1. The Chair shall send the invitation to the meeting, the agenda and the working documents on which the interested parties in the Forum are to be consulted and any other working documents to the members of the Forum in accordance with Article 12(2) no later than one month before the date of the meeting. 2. Members of the Forum may submit complementary working documents and written statements to the Chair no later than one week before the date of the meeting. Such documents shall be made available to the members of the Forum upon reception. 3. In urgent cases, the Chair may, at the request of a member of the Forum, or on his own initiative, shorten the time limit for transmission referred to in paragraph 1 and 2 to five calendar days before the date of the meeting. 4. The Chair may decide to make documents originating from and provided by non-member interested parties available as working documents of the Forum. Article 4 Opinions in the Forum 1. The Chair shall record the opinions expressed by the representatives of the Member States and the different interested parties in the Forum. 2. Opinions of the representatives of the Member States and interested parties may also take the form of written statements submitted in accordance with Article 3. 3. Complementary written statements, following the discussions in the Forum, may be submitted up to three weeks after the meeting date. 4. If necessary, the written procedure provided for in Article 8 may be applied. Article 5 Representation 1. In order to ensure a balanced participation of relevant stakeholders in respect to each discussed product group, the Chair may invite non-member interested parties to discuss specific agenda items at certain meetings. 2. Each member of the Forum shall designate one person representing it at the Forum meetings and so inform the Chair. With the Chair's permission, the designated representatives may be accompanied by experts at the expense of the member. The members shall give prior notice to the Chair, at the latest two weeks before the meeting date, of the experts they wish to accompany their representatives. If the Chair does not object to the participation of the expert at the latest one week before the meeting date, the permission is considered to be granted. 3. A member may represent other members. The representing member shall provide evidence of the represented members' consent to the Chair in writing before the meeting. 4. Members shall ensure that stakeholders they represent are duly informed of the discussions in the Forum. 5. Members shall ensure adequate consultation of the stakeholders they represent and adopt representative opinions. Article 6 Sub-groups The Chair may create sub-groups to examine particular issues. The sub-groups shall be chaired by a representative of the Commission. The sub-groups shall report back to the Forum. To this end, they may appoint a rapporteur. Article 7 Admission of third parties The Chair may decide to invite third parties to attend a meeting and experts to speak on particular matters. Article 8 Written procedure 1. If necessary, the opinions of the Member States and interested parties of the Forum may be delivered by written procedure. To this end, the Chair shall send the members of the Forum the working document(s) on which the opinions of the Member States and interested parties of the Forum are sought, in accordance with Article 12(2). The time limit for submitting comments may not be less than 14 calendar days and may not exceed one month. 2. In cases of urgency, the time limit provided for in Article 3(3) shall apply. Article 9 Secretariat The Commission shall provide secretarial support for the Forum. Article 10 Minutes of meetings 1. The minutes of each meeting shall be drawn up under the auspices of the Chair containing, in particular, the opinions expressed at the meeting on working documents(s) prepared by the Commission services referred to in Article 2(2a) and, if necessary, the opinions expressed on the issues referred to in Article 2(2b). A reference list of the relevant written statements, submitted according to Article 4 shall be given in a separate annex. The minutes shall be sent to the members of the Forum, and to non-members that participated in the meeting, within one month. 2. The members of the Forum shall send any comments they may have on the minutes to the Chair in writing within two weeks. The Forum shall be informed of those comments. If there is any disagreement, the proposed amendment shall be discussed by the Forum. If the disagreement persists, that amendment shall be annexed to the minutes. Article 11 Attendance list At each meeting, the Chair shall draw up an attendance list specifying the name of each participant, the organisation to which he or she belongs, and, where appropriate, the interested party he or she represents. Article 12 Correspondence 1. Correspondence relating to the Forum shall be addressed to the Commission by electronic means, for the attention of the Chair. 2. Correspondence for members of the Forum shall be addressed to the members by electronic means. Members shall designate the contact person(s) to which correspondence shall be sent and inform the Chair in writing. Article 13 Protection of personal data All processing of personal data for the purposes of these rules of procedure shall be in accordance with Regulation (EC) No 45/2001.